Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2009 Commission File Number 000-52416 CHINAGROWTH SOUTH ACQUISITION CORPORATION 1818 Canggong Road, Fengxian Shanghai Chemical Industry Park Shanghai, China 201417 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o Yes x No If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Other Events On January 21, 2009, ChinaGrowth South Acquisition Corporation (the Company) postponed its Extraordinary General Meeting of Shareholders originally scheduled to be convened on Friday, January 23, 2009 at 11:00 a.m., New York time, until Tuesday, January 27, 2009 at 11:00 a.m., New York time. The meeting will take place at its original location, the offices of DLA Piper LLP (US), 1251 Avenue of the Americas, New York, New York. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINAGROWTH SOUTH ACQUISITION CORPORATION Date: January 21, 2009 By: /s/ Michael W. Zhang Michael W. Zhang, Chief Executive Officer
